  Case 1:19-mj-00329-MSN Document 3 Filed 07/23/19 Page 1 of 1 PageID# 3



AO 470(8/85) Order of Temporary Detention



                        UNITED STATES DISTRICT COURT
                                                                                                            ■ II - L                E
                                     EASTERN DISTRICT OF VIRGINI>«
                                                                                                                      23

UNITED STATES OF AMERICA                                                                                   CLERI^U.S. DISTRICT COURT
                                                                                                              ALEXAMDRIA. VIBRIMIA

           V.                                                   ORDER OF TEMPORARY DETENTION
                                                                PENDING HEARING PURSUANT TO
                                                                BAIL REFORM ACT



 O pr\en3o^_                                                       CASE NO. \^rY^ ,
                                                                                0
          Upon motion of the United States Government,it is hereby ORDERED that a

detention hearing is set for                          ' 1
 before the undersigned in Courtroom 400 at 401Courthouse Square, Alexandria,

Virginia.

           Pending this hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.

                                                                                   -/s/
                                                              Michael 8, Nachmanoff
                                                              United States Maalstratfl
                                                                 Michael S. Nachmanol
                                                                 United States Magistrate Judge



*If not held immediately upon defendant's First appearance, the hearing maybe continued for up to three days upon motion of the
Government,or up to five days upon motion of the defendant. 18 U.S.C.§ 3142(0(2).
           A bearing is required whenever the conditions set forth in 18 U.S.C.§3142(0 are present. Subsection (1)sets forth the
grounds that may be asserted only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or
(b)will obstruct or attempt to obstruct justice, or threaten,injure,or intimidate,or attempt to threaten, injure, or intimidate a
prospective witness or juror.
